Citation Nr: 0523760	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  00-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which determined that new and material 
evidence had not been submitted and the claim was not 
reopened.

In November 2003, the Board remanded the claim for compliance 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In November 2004, the Board found that evidence received 
subsequent to the previous denial of service connection for a 
left knee disorder was new and material and the claim was 
reopened. The Board Remanded the claim for a VA examination 
and medical opinion addressing the etiology of the left knee 
disorder.


FINDING OF FACT

Left knee disability is attributable to service.


CONCLUSION OF LAW

A left knee disorder was incurred in service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required. The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.



Factual Background

The veteran is service connected for right knee and left 
ankle disabilities.

An October 1987 service medical record reflects the veteran 
slipped and fell in October 1987, injuring his right knee and 
left ankle. There is no indication of a left knee injury.

A November 1987 service medical record of follow-up treatment 
for the injury to the right knee noted some improvement of 
the right knee and further noted that there was tenderness of 
the medial meniscus of the left knee with lateral rotation.

Another service medical record reflecting an injury to the 
left knee is an August 1988 entry noting the veteran 
complained of a sprained left knee and ankle following a slip 
and fall on water at the mess hall. The diagnosis was a left 
ankle sprain.  A recurrent history of left knee injury was 
noted.

In May 1989, the appellant was seen with a provisional 
diagnosis of internal derangement of the left knee.  In July 
1989, the right knee was referenced.

An April 1992 VA Medical Certificate shows a complaint of 
bilateral knee pain for two months with a reported history of 
injury to the knees in service with recurrent pain since that 
time. On examination, the right knee was stable and nontender 
with full range of motion (ROM), and the left knee had mild 
tenderness medially with adequate ROM. The diagnosis was 
degenerative joint disease (DJD) of the knees.

An April 1993 VA Radiology Report for knees contains an 
impression of minimal osteophytes formation with mild medial 
subluxation of both femurs.

In September 1993 VA performed a bilateral medial menisectomy 
arthroscopically. The torn portion of the left medial 
meniscus was resected and troclear chondroplasty was 
performed at the trochlear notch.

A September 1997 VA clinic note reflects a complaint of 
bilateral knee pain since 1987 with a reported history that 
both knees were scraped in 1993. The diagnosis was 
chondromalacia of the patella, bilateral.

A March 1998 VA clinic note contains findings of bilateral 
patella crepitus, clicking, and bilateral McMurray's. The 
diagnosis was DJD, bilateral knees.

Following a November 2004 Board remand, the veteran received 
a VA examination in January 2005 to determine the etiology of 
his left knee disorder. The veteran reported injuring both 
knees in 1987 when he slipped and fell. He said the left side 
was casted from just above left ankle to just above the left 
knee. The veteran further said he had arthroscopic surgery on 
the left knee in 1993, but it did not relieve the pain which 
he has to the present time.

Physical examination revealed scars on the proximal and 
distal parts of the patella and scars consistent with 
arthroscopic surgery. Minimal swelling was noted. There was 
tenderness over both the medial and lateral aspects of the 
knee, even to light palpation. The impression was left knee 
sprain with residual pain, swelling, and locking.

In an addendum to the VA examination report, the examining 
physician reported that she had reviewed the C-file and found 
that the service records did not document any complaints of a 
left knee injury in the incident described by the veteran. 
She noted that another 1987 service record did reflect a left 
knee complaint.

A copy of a February 2005 email between VA employees contains 
the following quote by the examining physician: "Since the 
veteran only complained of left ankle pain at the time of his 
injury in service it is not at least as likely as not that 
his current problems are a result of his injury. However, I 
cannot say that he did not injure the left knee at that time. 
Since he has an ankle injury on the left it is possible that 
the left knee was injured too. Although there are no records 
in the C-file of any complaints about the left knee while the 
veteran was in service." The examining physician signed her 
name at the end of the quote.

The email goes on to note that the examining physician said 
that this was a difficult opinion to make.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002). A showing of chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  The veteran has appealed the denial of service 
connection for a left knee disability.  The veteran contends 
that he injured his left knee while performing active service 
and that he has had problems with it ever since.  

That the veteran has a current left knee disability is beyond 
question.  Numerous reports have established the presence of 
post-service disease and disability.

The evidence of record with respect to whether the veteran 
was treated for an in-service incident for his left knee, 
however, is confusing.

In his January 2005 VA medical examination, the veteran 
reported that he injured his left knee in an October 1987 
slip and fall incident. The examining physician noted that 
the service medical records do not reflect a left knee injury 
as a result of that incident.  However, the examining 
physician also noted the November 1987 service medical record 
that reflects tenderness of the left medial meniscus.  And, 
also of record, is an August 1988 service medical record 
reflecting that the veteran presented with a complaint of 
left knee and left ankle pain, with a report of a recurrent 
history involving the left knee.

The Board has been presented with a conflict in the record.  
There was either injury to each knee during service or only 
the right.  It is likely that there was left-right confusion 
involving the identification of the correct knee.  The Board 
would then be forced to conclude that the same error was 
conducted by a VA examiner in May 1989.  However, it is 
within the realm of probability that not every examiner 
during service and immediately after service was incapable of 
distinguishing the left from the right knee.  The Board has 
doubt as to whether the veteran had left knee injury or 
pathology during service and such doubt is resolved in favor 
of the appellant.  Since the Board accepts that there was an 
in-service injury, it follows in this case that the post-
service diagnoses cannot be distinguished from the in-service 
events.

The Board finds that the evidence with respect to whether the 
injury to the veteran's left knee disability was incurred in 
service is in equipoise and, accordingly, the benefit of the 
doubt is to be given to the veteran and service connection is 
warranted.



ORDER

Entitlement to service connection for a left knee disorder is 
granted.







	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


